Citation Nr: 1015908	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06 20-608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Human Immunodeficiency 
Virus (HIV) infection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to April 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran and his representative contend that he was 
infected with HIV in service, either due to a blood 
transfusion during shoulder surgery in April 1987 or as a 
result of unprotected sex during his period of service. 

The evidence of record indicates that the Veteran first 
tested positive for HIV in May 2005.  At that time the 
Veteran's risk factors were reviewed, and treatment notes 
indicate that he denied any illicit drug use, intravenous 
drug use, and homosexual exposure, but reported a history of 
blood transfusions during surgery since 1990 and cutaneous 
exposure to blood from a reportedly HIV-positive co-worker 
after an injury.  The notes also record that the Veteran 
reported being monogamous with his wife for the past eight 
years, and the treatment records indicate that she tested 
negative for HIV infection.  The treating physician 
determined that the cause was "probably" unprotected 
heterosexual exposure prior to his current monogamous 
relationship.  The Veteran denied knowledge of any past 
testing.  It is also noted that the Veteran submitted a 
statement in June 2006 asserting that the note regarding an 
HIV-infected coworker in his treatment records was in error.

The Veteran believes that he was infected with HIV due to a 
blood transfusion during his shoulder surgery in April 1987.  
In his June 2006 statement, he asserted that he was certain 
that a blood transfusion was done because he has all of his 
original records from service at Camp Pendleton, near Los 
Angeles, California.  The service treatment records available 
in the Veteran's claims folder include a narrative summary of 
the Bankart surgical procedure performed in April 1987 on the 
Veteran's left shoulder as an attempt to cure his problem of 
recurrent shoulder dislocations.  A summary of the course of 
surgery is included, but there is no indication that a blood 
transfusion was performed.  However, the Veteran indicated 
that he was in possession of other records showing a 
transfusion in his June 2006 statement, and, additionally, 
his representative asserted that the operative report should 
be present in the service treatment records in addition to 
the summary. 

The Veteran's representative also contended that the Veteran 
may have been infected with HIV via unprotected sex during 
service, particularly as service treatment records reflect 
that the Veteran was treated for sexually transmitted 
conditions in April 1985.  Furthermore, as noted above, while 
the VA treatment records state that unprotected sex is 
probably the source of the Veteran's infection, there is no 
medical evidence indicating the likelihood of infection due 
to heterosexual exposure during the Veteran's period of 
service. 

Lastly, the Veteran's service treatment records show that an 
HIV test may have been performed in December 1987, but no 
further information, such as a test result, is recorded. 

In light of the above, further development is required 
because the medical evidence of record does not contain 
sufficient information to address the required legal 
inquiries.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon 
v. Nicholson, 
20 Vet. App. 79 (2006).  Thus, it is incumbent on the Board 
to remand this matter to supplement the record prior to 
adjudicating this claim.  See Wallin v. West, 11 Vet. App. 
509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  

The Veteran should be provided with a VA examination to 
determine whether there is a connection between service and 
his current diagnosis of HIV.  Additionally, although some 
service treatment records have been associated with the 
claims file, it is unclear whether all available records have 
been obtained because the Veteran's representative alleges 
that the operative report from the Veteran's April 1987 left 
shoulder surgery is missing.  Furthermore, the possibility 
exists that there are additional records relating to a 
December 1987 HIV test.  Further efforts at obtaining the 
Veteran's complete service treatment records should therefore 
be made before the Board renders a decision in this case.  On 
remand, any recent VA treatment records should also be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to HIV from the VA Medical 
Center in Nashville, Tennessee, dated 
since July 2005.

2.  Make arrangements to obtain the 
Veteran's complete service treatment 
records (including any additional records 
from the Veteran's April 1987 left 
shoulder surgery and any records of an HIV 
test conducted in December 1987), from the 
National Personnel Records Center (NPRC) 
and/or any other appropriate source.  If 
additional records are not available, a 
negative reply must be provided.

The Veteran should also be directed to 
submit all relevant records that he has in 
his possession. 

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of his HIV 
infection.  The Veteran's claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated studies should be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran was first infected with HIV 
during active service or if his HIV 
infection is related to any in-service 
disease, event, or injury.  

In doing so, the examiner should address 
the Veteran's lay statements of record 
regarding his history of risk factors and 
possible HIV exposure, the service 
treatment reports concerning the Veteran's 
April 1987 left shoulder surgery, the 
December 1987 record showing possible HIV 
testing, and post-service records from May 
2005 to the present showing his positive 
HIV test results and subsequent treatment. 

The examiner should also consider any 
other possible source of infection during 
service raised by the record, in addition 
to the Veteran's contentions of infection 
via blood transfusion or heterosexual 
exposure during service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

5.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


